This appeal is from a fine of $100.00 for violation of the local option law and is from the county court of Hockley County.
There is only one bill of exception in the case, which complains of the testimony of an officer that he had arrested appellant on a previous occasion for violation of the liquor laws. Prior to this testimony, appellant, at the instance of his counsel, had told of having been arrested and kept in jail about twenty *Page 217 
minutes, and said if he signed a bond he did not remember it. Neither did he know what became of his case.
The statement of facts found in the case appears in question and answer form and we are, therefore, unable to give it any consideration. In the absence of this we cannot appraise the value of the bill of exception, but it appears to us that it is perfectly proper for the State to make a full explanation about a matter which was brought out by appellant himself and about which he did not seem to be certain.
We find no error in the record and, consequently, affirm the judgment of the trial court.
                    ON MOTION FOR REHEARING.